Citation Nr: 1230334	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-17 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  From October 10, 2007, to June 22, 2008, entitlement to a disability rating in excess of 10 percent for lumbosacral strain.

2.  From June 23, 2008, to December 9, 2011, entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

3.  From December 10, 2011, entitlement to a disability rating in excess of 40 percent for lumbosacral strain.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to March 1946.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) in Cleveland, Ohio.  In the February 2008 rating decision, the RO increased the rating for lumbosacral strain from 0 to 10 percent, effective October 10, 2007.  Subsequently, in a February 2010 rating decision, the RO increased the rating from 10 to 20 percent, effective June 23, 2008.  Thereafter, in a January 2012 rating decision, the RO increased the rating for lumbosacral strain from 20 to 40 percent, effective December 10, 2011.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  In May 2012, additional evidence was added to the claims file, along with a waiver of initial RO consideration.

The Board notes that the United States Court of Appeals for Veterans Claims has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the record reveals that the Veteran's claim for a TDIU was most recently denied in a January 2011 rating decision and the Veteran did not appeal such decision.  Nonetheless, the newly received evidence includes a statement indicating that the Veteran is totally disabled (see April 2012 statement from Dr. G.L.K.) Thus, because a claim for a TDIU is part of an increased rating claim, it must be adjudicated as such.  As such, the Board has added the TDIU claim to the current appeal, as noted on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected lumbosacral strain, and as noted, the issue of entitlement to a TDIU has again been raised by the record.

During his most recent VA examination of the spine conducted in December 2011, the Veteran denied having any bladder incontinence, and the examiner indicated that the Veteran did not have intervertebral disc syndrome, radiculopathy or complaints of radicular pain. 

However, in April 2012, the Veteran testified that his lumbar spine disability has worsened since 2007.  Indeed, the rating assigned for his lumbosacral spine has increased from 0 to 40 percent during the appeal period.  Nonetheless, the Veteran testified that he is currently experiencing neurological problems which he believes are related to his lumbar spine disability.  In this regard, he reported experiencing current radicular pain into his legs and feet, as well as urinary incontinence.   In support of his claim, the Veteran submitted an April 2012 medical statement (received in May 2012) from Dr. G.L.K., his private physician.  In that statement, Dr. G.L.K. stated that he had treated the Veteran since July 2009 for severe lumbar spine stenosis, lumbar spondylosis, progressive multifactorial low back pain, and lumbar radiculopathy with pain, numbness, and paresthesias.  It was noted that previous conservative treatments had failed and that the Veteran had demonstrated a worsening of symptoms, including neurogenic and vascular claudication, increased pain, and a progressive loss of function including all activities of daily living.  Dr. G.L.K. also stated that he did not foresee any improvement in the Veteran's pain or functional status and believed that the Veteran was totally disabled based on his current physical limitations and lack of response to all treatment.  See also, an April 2012 statement from another private physician, J.S., M.D., showing diagnoses of lumbar spondylosis throughout his lumbar spine (moderate in nature as of 2009), as well as anterolisthesis of L4.   

In light of the Veteran's April 2012 testimony and the 2012 private medical indicating symptoms worse than found on the last VA examination, the Board finds that a contemporaneous VA examination is necessary to assess the current nature, extent and severity of his lumbar spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board further notes that when available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  As the Board is unable make an accurate assessment of the Veteran's current condition on the basis of the evidence currently of record, the Veteran must be afforded a contemporaneous examination.  The Board has no discretion and must remand this claim.

The Board further notes that although disc disease was not noted on the December 2011 VA examination report, it had been diagnosed since at least 2007.  In this regard, a December 2007 VA examiner diagnosed the Veteran with disc disease and private medical evidence dated from 2008 also includes the same diagnosis.

As to the etiology of the Veteran's degenerative disc disease of the lumbar spine, the December 2007 examiner opined that it is less likely related to the lumbosacral strain, and more likely related to the normal aging process.  Thereafter, in a June 2008 statement, Dr. J.E.B., another private physician, opined that the Veteran's disc disease is a residual of his lumbosacral strain and disc problems that began in service.  There is no indication that the RO discussed Dr. J.E.B.'s opinion in subsequent rating decisions; however, in the January 2012 rating decision and supplemental statement of the case, the rating criteria pertaining to disc disease were considered.  Thus, the Board finds that clarification is needed as to whether the Veteran's disc disease is etiologically related to his lumbosacral strain or otherwise related to service.  

Additionally, the Board finds that the Veteran should be allowed to provide any additional evidence in support of his claim.  Although the Veteran has submitted private medical statements, there are no associated treatment notes.  And, the few treatment notes that he did submit appear to be incomplete.  

Finally, the Board notes that a TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Additionally the Board notes that rating boards are required to submit to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b), but may refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The record shows that the Veteran is unemployed and does not currently meet the schedular criteria for a TDIU as his combined rating is 40 percent, effective December 10, 2011.  See 38 C.F.R. § 4.16(a).  However, as indicated above, the Veteran has submitted an April 2012 private medical statement which indicates that he is totally disabled.  In light of that statement, the Board finds that a VA opinion is also needed to determine whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to obtain or retain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Allow the Veteran the opportunity to submit any additional outstanding evidence (to include any additional private treatment notes, records, and/or imaging study reports) in support of his claim and request that he complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for all records related to all back/neurological treatment received from Dr. A.W.W, Dr. J.E.B, Dr. G.L.K, and Dr. J.S.  The RO/AMC should then obtain any relevant treatment records. 

Additionally, ensure that any outstanding VA treatment records are associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the current nature and severity of his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.  All tests should be conducted in conjunction with the examinations. 

The examiner is asked to address the following: 

(a) Provide the range of motion findings of the lumbar spine, expressed in degrees. 

(b) Indicate whether unfavorable ankylosis of the entire thoracolumbar spine is shown.  

(c) Determine whether the Veteran's service-connected lumbar spine disability exhibits weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should express an opinion as to whether pain could significantly limit functional ability during flare-ups or when the neck is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(d) Indicate the onset of the Veteran's degenerative disc disease of the lumbar spine and clarify whether it is at least as likely as not proximately due to, or alternatively, aggravated by the Veteran's service-connected lumbosacral strain or otherwise related to the Veteran's service.  Reconcile any opinion with the December 2007 VA opinion, Dr. J.E.B.'s June 2008 opinion, and the October 2010 VA opinion.  

(e)  If the Veteran's degenerative disc disease of the lumbar spine is shown to be proximately due to, or alternatively aggravated by the service-connected lumbosacral strain or otherwise related to his military service, indicate whether the disc disease results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f) Identify any evidence of radiculopathy of the lower extremities or other nerve involvement due to the service-connected lumbar spine disability.  If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  Reconcile any opinion with the October 2010 VA opinion that the Veteran's leg problems are less likely than not related to his lumbosacral strain.  

The examiner must also state whether the Veteran has related bladder problems and reconcile that opinion with the Veteran's nonservice-connected benign prostrate hypertrophy with symptoms of occasional urinary retention.  See April 2008 private treatment note from Dr. A.W.W.

(g) Opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities (lumbosacral strain and hemorrhoids) either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Reconcile the opinion with Dr. G.L.K.'s April 2012 opinion.

If the examiner opines that the Veteran's service-connected disabilities do not combine to render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with these current disabilities, given his current skill set and educational background. 

Any opinions should be reconciled with all evidence of record, to include VA examination reports dated in December 2007, January 2010, October 2010, and December 2011, as well as all private medical evidence of record.

The rationale for all opinions expressed should be provided in a legible report.

3.  After completing the above actions and any other development as may be deemed necessary, the increased rating claim for lumbar spine disability should be readjudicated, to include the newly raised TDIU claim.  The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b).  If the claims are denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires 






							(CONTINUED ON NEXT PAGE)

that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



